BERANEK, Judge,
dissenting:
I respectfully dissent. The trial judge heard the evidence offered on the motion to suppress and resolved the conflicts therein. The police officers knew the confidential informant personally. The confidential informant told the police that defendant had *172stolen some credit cards and that he had the cards with him. The confidential informant accompanied the police to where the defendant was and pointed him out. The police officer, knew defendant personally and had seen him on numerous prior occasions in the same area. On all prior occasions, defendant had been dressed in dirty street clothes. On this particular day, defendant was dressed in new and expensive clothing and jewelry. Under all of the circumstances, I believe the trial court could have resolved the conflicts in the evidence against the defendant and reached a conclusion that probable cause existed. See, State v. Doherty, 240 So.2d 332 (Fla. 4th DCA 1970). I would affirm.